   Case 1:19-cv-23825-UU Document 7-2 Entered on FLSD Docket 09/25/2019 Page 1 of 15




DEFENDANT'S RESPONSE TO ORDER TO SHOW CAUSE - COMPOSITE EXHIBIT 2 - Page 1 of 15
   Case 1:19-cv-23825-UU Document 7-2 Entered on FLSD Docket 09/25/2019 Page 2 of 15




DEFENDANT'S RESPONSE TO ORDER TO SHOW CAUSE - COMPOSITE EXHIBIT 2 - Page 2 of 15
DEFENDANT'S RESPONSE TO ORDER TO SHOW CAUSE - COMPOSITE EXHIBIT 2 - Page 3 of 15   Case 1:19-cv-23825-UU Document 7-2 Entered on FLSD Docket 09/25/2019 Page 3 of 15
DEFENDANT'S RESPONSE TO ORDER TO SHOW CAUSE - COMPOSITE EXHIBIT 2 - Page 4 of 15   Case 1:19-cv-23825-UU Document 7-2 Entered on FLSD Docket 09/25/2019 Page 4 of 15
DEFENDANT'S RESPONSE TO ORDER TO SHOW CAUSE - COMPOSITE EXHIBIT 2 - Page 5 of 15   Case 1:19-cv-23825-UU Document 7-2 Entered on FLSD Docket 09/25/2019 Page 5 of 15
DEFENDANT'S RESPONSE TO ORDER TO SHOW CAUSE - COMPOSITE EXHIBIT 2 - Page 6 of 15   Case 1:19-cv-23825-UU Document 7-2 Entered on FLSD Docket 09/25/2019 Page 6 of 15
DEFENDANT'S RESPONSE TO ORDER TO SHOW CAUSE - COMPOSITE EXHIBIT 2 - Page 7 of 15   Case 1:19-cv-23825-UU Document 7-2 Entered on FLSD Docket 09/25/2019 Page 7 of 15
DEFENDANT'S RESPONSE TO ORDER TO SHOW CAUSE - COMPOSITE EXHIBIT 2 - Page 8 of 15   Case 1:19-cv-23825-UU Document 7-2 Entered on FLSD Docket 09/25/2019 Page 8 of 15
   Case 1:19-cv-23825-UU Document 7-2 Entered on FLSD Docket 09/25/2019 Page 9 of 15




DEFENDANT'S RESPONSE TO ORDER TO SHOW CAUSE - COMPOSITE EXHIBIT 2 - Page 9 of 15
DEFENDANT'S RESPONSE TO ORDER TO SHOW CAUSE - COMPOSITE EXHIBIT 2 - Page 10 of 15   Case 1:19-cv-23825-UU Document 7-2 Entered on FLSD Docket 09/25/2019 Page 10 of 15
DEFENDANT'S RESPONSE TO ORDER TO SHOW CAUSE - COMPOSITE EXHIBIT 2 - Page 11 of 15   Case 1:19-cv-23825-UU Document 7-2 Entered on FLSD Docket 09/25/2019 Page 11 of 15
DEFENDANT'S RESPONSE TO ORDER TO SHOW CAUSE - COMPOSITE EXHIBIT 2 - Page 12 of 15   Case 1:19-cv-23825-UU Document 7-2 Entered on FLSD Docket 09/25/2019 Page 12 of 15
DEFENDANT'S RESPONSE TO ORDER TO SHOW CAUSE - COMPOSITE EXHIBIT 2 - Page 13 of 15   Case 1:19-cv-23825-UU Document 7-2 Entered on FLSD Docket 09/25/2019 Page 13 of 15
DEFENDANT'S RESPONSE TO ORDER TO SHOW CAUSE - COMPOSITE EXHIBIT 2 - Page 14 of 15   Case 1:19-cv-23825-UU Document 7-2 Entered on FLSD Docket 09/25/2019 Page 14 of 15
DEFENDANT'S RESPONSE TO ORDER TO SHOW CAUSE - COMPOSITE EXHIBIT 2 - Page 15 of 15   Case 1:19-cv-23825-UU Document 7-2 Entered on FLSD Docket 09/25/2019 Page 15 of 15
